DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/29/2022 has been entered. 

Response to Arguments
3.	This office action is in response to the amendment filed on 09/09/2019.  Claims 1-30 are pending in this application and have been considered below.

4.	In the response filed by applicant on 09/09/2019, the applicant has responded and acknowledged the examiner’s claim interpretation under 35 USC 112(f) of claims 19 and 26.

5.	Applicant’s arguments with respect to claims 1, 10 19 and 26 have been considered but are moot in view of new ground(s) of rejection because of the amendments.


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-3, 8, 10-13, 17, 19-21 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUNDIN et al. (US 20190387478) (hereinafter Sundin).

    PNG
    media_image1.png
    429
    316
    media_image1.png
    Greyscale

	Regarding claims 1 and 19:
As shown in figures 1-7, Sundin discloses a method for wireless communication (see figure 1) by a user equipment (UE) (see 101 in figure 1), comprising:
receiving an indication of a beam pair link (BPL) (par 0032, 0081), wherein the BPL comprises a base station (BS) (150 in figure 1) transmit beam (102 in figure 1) and a corresponding UE (101 in figure 1) receive beam (see in figure 1) (par 0032, 0081); 
tagging the BPL based on the UE receive beam (par 0017, 0038, 0081, 0086); and 
taking one or more actions associated with the tagged BPL (par 0038, 0081, 0086) (in par 0038, Sundin teaches “In the case of CSI-RS, each measurement may be associated with an identifier (tag). The identifier (tag) may be interpreted as the BPL index in the following”).

	Regarding claims 10 and 26:
As shown in figures 1-7, Sundin discloses a method for wireless communication (see figure 1) by a base station (BS) (150 in figure 1), comprising: 
transmitting (102 in figure 1) an indication of a beam pair link (BPL) (par 0032, 0081), wherein the BPL comprises a BS (150 in figure 1) transmit beam (102 in figure 1) and a corresponding user equipment (UE) (101 in figure 1) receive beam (see in figure 1) (par 0032, 0081); 
receiving an indication of a tag assigned to the BPL based on the UE receive beam (par 0017, 0038, 0081, 0086); and 
taking one or more actions associated with the tagged BPL (par 0038, 0081, 0086) (in par 0038, Sundin teaches “In the case of CSI-RS, each measurement may be associated with an identifier (tag). The identifier (tag) may be interpreted as the BPL index in the following”).
Regarding claims 2 and 20:
Sundin further discloses wherein taking the one or more actions comprises: transmitting (106 in figure 1), to the BS (150 in figure 1), an indication of the tagged BPL (par 0017, 0038, 0081, 0086).  

Regarding claims 3 and 21:
Sundin further discloses wherein taking the one more actions comprises: receiving signaling in accordance with the BPL (par 0038, 0032).  

Regarding claim 8:
Sundin further discloses wherein taking one or more actions associated with the tagged BPL comprises: transmitting (106 in figure 1), to the BS (150 in figure 1), an indication of the tagged BPL (par 0017, 0038, 0081, 0086) in response to at least one of: a new BPL (another BPL interpreted to be a new BPL.  See par 0032) or an established BPL sharing a same UE receive beam with the new BPL.  

Regarding claim 11:
Sundin further discloses receiving the indication of the tag comprises: receiving (106 in figure 1), from the UE (101 in figure 1), an indication of the tagged BPL (par 0017, 0038, 0081, 0086).  



Regarding claim 12:
Sundin further discloses wherein taking the one more actions comprises: transmitting signaling in accordance with the BPL (par 0038, 0032).  

Regarding claim 13:
Sundin further discloses wherein the tag comprises a beam indication (beam identifier.  Par 0081) (par 0017, 0038, 0081, 0086).

Regarding claim 17:
Sundin further discloses wherein taking one or more actions associated with the tagged BPL comprises: receiving (106 in figure 1) an indication of the tagged BPL (par 0017, 0038, 0081, 0086) in response to at least one of: a new BPL (another BPL interpreted to be a new BPL.  See par 0032) or an established BPL sharing a same UE receive beam with the new BPL.


Allowable Subject Matter
9.	Claims 4-7, 9, 14-16, 18, 22-25 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Sundin does not teach or suggest wherein taking the one or more actions comprises: receiving a downlink transmission indicating beam refinement of the BS transmit beam of the tagged BPL; during the refinement, receiving signaling, transmitted from one or more neighboring beams of the BS transmit beam, using the UE receive beam; determining a signal quality associated with transmissions from one or more of the neighboring beams of the BS transmit beam; and indicating to the BS a recommended BS transmit beam corresponding to the UE receive beam of the tagged BPL based, at least in part, on the determined signal quality.  
The prior art of record, Sundin also does not teach or suggest wherein taking the one or more actions comprises: receiving, from the BS, a message to remove a tag and its current association to one or more BPLs; and in response to the message, making the removed tag available for assignment to one or more new BPLs.
The prior art of record, Sundin also does not teach or suggest wherein taking the one or more actions comprises: transmitting a downlink assignment indicating beam refinement of the BS transmit beam of the tagged BPL; during the refinement, transmitting signaling, using one or more neighboring beams of the BS transmit beam; and  4Application No. 16/009,034Docket No: 1'74956US Amendment dated September 9, 2019 Reply to Office Action of July 10, 2019 receiving a recommendation for an updated BS transmit beam corresponding to the UE receive beam of the tagged BPL, wherein the updated BS transmit beam and the corresponding UE receive beam are assigned the tag.
The prior art of record, Sundin also does not teach or suggest wherein taking the one or more actions associated with the tagged BPL comprises: signaling to the UE removal of a tag and its current association to one or more BPLs wherein the removed tag is available for future assignment to one or more new BPLs.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631